Citation Nr: 0326346	
Decision Date: 10/03/03    Archive Date: 10/15/03

DOCKET NO.  96-06 782	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a back disability, 
including on a secondary basis, due to service-connected knee 
disability. 

2.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD).  

3.  Entitlement to an increased rating for the residuals of 
left knee replacement.  

4.  Entitlement to an earlier effective date (EED) for the 
award of a total disability rating for compensation purposes 
based on individual unemployability (TDIU.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Crowley, Counsel


INTRODUCTION

The veteran served on active duty during World War II, from 
November 1942 to October 1945, and later from July 1946 to 
March 1947.  During his first period of service, he was a 
prisoner of war (POW) of the German government from 
January 1944 to May 1945.

This appeal to the Board of Veterans' Appeals (Board) arises 
from October 1995 and March 1998 rating decisions of the RO.  

The veteran appears to have submitted informal claims that a 
right hip disability is related to service (in documents 
dated October 2000 and April 2001), and for extension of his 
temporary total rating (in November 1999 communications) 
under the provisions of 38 C.F.R. § 4.30.  These claims are 
not currently before the Board.  See 38 C.F.R. § 20.200 
(2002).  So they are referred to the RO.  


REMAND

The veteran's claim that his arthritis of his back should be 
service connected is predicated on two arguments:  First, he 
believes his arthritis is due to a shell falling on his back 
and his subsequent treatment as a POW (including beatings) 
during World War II.  Second, he also believes that his back 
condition is due to, or was aggravated by, his service-
connected left knee condition.  He says his left knee 
gave out on him, because it was unstable, causing him to 
injure his back.  

The veteran's representative also has pointed out that the VA 
Spine examination did not address the etiology of the 
veteran's back disability, since a nexus opinion was not 
provided.  Also, in addition to the POW presumptions for 
post-traumatic osteoarthritis, if the evidence establishes 
that the veteran had arthritis to a compensable degree within 
one year of service, the presumptions for per se 
chronic conditions may also apply.  See 38 C.F.R. §§ 3.307, 
3.309.  
The January 2000 VA examiner indicated the veteran's PTSD had 
increased in severity over the last 3-4 years, to the extent 
that his rating for this condition was increased from 50 to 
70 percent, on that basis, and because of an additional 
treatment note containing a similar finding.  The veteran 
also was hospitalized in January 1997 for suicidal ideation 
with plans of cutting his wrists.  This and other evidence 
suggest he was unemployable at that time, and that his EED 
claim for his TDIU may be favorably decided as a consequence.  
However, since the 70 percent rating for his PTSD, 
established in the January 2003 rating decision, was not made 
effective until December 2, 1999, and as an EED for the 
increase in his PTSD rating is not currently before the 
Board, he did not satisfy the threshold minimum rating 
requirements of 38 C.F.R. § 4.16(a) for the years prior to 
his current effective date.  He may, however, still qualify 
for a TDIU for that earlier period under the provisions of 
38 C.F.R. § 4.16(b), assuming, as is suggested, he was 
incapable of securing and maintaining substantially gainful 
employment.  But this issue first needs to be referred to the 
Director of VA's Compensation and Pension Service for extra-
schedular consideration.  See also 38 C.F.R. § 3.321(b)(1).  
The Board only has the authority to make this recommendation, 
not actually grant this benefit in the first instance.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

A very recent decision by the U.S. Court of Appeals for the 
Federal Circuit further delineates what specific notice to 
claimants must be provided by VA under 38 U.S.C.A. 
§ 5103(b)(1).  Specifically, pertaining to the new 30-day 
notice language in 38 C.F.R. § 3.159(b), the Agency of 
Original Jurisdiction (the RO) may not inform or, it appears, 
even intimate that the veteran must respond to a VCAA notice 
letter or a request for further information within a 30-day 
time limit.  This is true even if the notice letter informs 
him that evidence received within the remainder of the one-
year, from issuance of the VCAA letter, still may be used to 
establish his entitlement to an award.  The Federal Circuit 
Court held that VA's current policy is "operating 
exclusively to the detriment of claimants whose claims are 
being prematurely denied short of the statutory one-year time 
period for failure to submit the additional 'necessary' 
information or evidence to substantiate their claims."  
Paralyzed Veterans of America vs. Secretary of Veterans 
Affairs, 
02-7007-7010 (Fed. Cir. September 22, 2003).  

Because two notice letters, dated February 2002 and April 
2002, impermissibly tell the veteran that he would have only 
30 days from the date on those letters in which to reply, the 
RO will have an opportunity to cure this procedural defect 
after receiving the case back from the Board.

Also note that, although the veteran's PTSD rating was 
increased to 70 percent, that is not the highest possible 
rating for this condition.  And he has continued with his 
appeal, requesting an even higher rating.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993).

Thus, the case is REMANDED to the RO for the following 
development and consideration:

1.  Schedule the veteran for a VA 
examination of his spine.  Ask the 
examiner to answer the following 
question:  Is there a back disorder that 
as likely as not is due to the veteran's 
POW experiences, or that is attributable 
to a fall caused by his service-connected 
left knee disability?  Also, has his left 
knee disability chronically aggravated 
his back disorder?  Discuss the rationale 
for the opinion.

2.  Refer the issue of whether the 
veteran is entitled to an EED for his 
TDIU to the Director of C&P Service 
for consideration under the special 
provisions of 38 C.F.R. §§ 3.321(b)(1) 
and 4.16(b).  

3.  After the development requested above 
has been completed to the extent 
possible, readjudicate the claims based 
on the additional evidence obtained.  If 
the claims are not granted to the 
veteran's satisfaction, send him and his 
representative a supplemental statement 
of the case and give them an opportunity 
to respond before returning the case to 
the Board.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





